 

EXHIBIT 10.3

 

AMENDMENT NO.1 TO EMPLOYMENT AGREEMENT

 

This Amendment No.1 (the "Amendment") dated September 6, 2013, to that certain
Employment Agreement (the "Agreement"), dated July 16, 2012, between The Grilled
Cheese Truck, Inc. (formerly, Trig Acquisition 1, Inc.) (the “Company”) and
Robert Y. Lee (“Lee”).

 

By mutual agreement of the parties, the Company and Lee hereby agree to amend
the Agreement, effective on the date hereof, as follows:

 

1.           Section 1(a) Engagement and Responsibilities is amended in its
entirety as follows:

 

“(a)         Upon the terms and subject to the conditions set forth in this
Agreement, the Company hereby employs Lee as Executive Chairman of the Board of
Directors of the Company and interim Chief Executive Officer. Lee hereby accepts
such employment. Lee shall have such title or titles as the Board may from time
to time determine.”

 

2.           Section 2, Definitions, “Term” is hereby amended in its entirety as
follows:

 

“”Term” shall mean the period commencing on the Effective Date and ending at the
close of business on September [6], 2014.”

 

3.           Section 3(a) Salary of the Agreement is amended in its entirety as
follows:

 

“(a)        Salary. The Compensation is $240,000 per annum , which shall
commence the date hereof.

 

The base salary shall be payable in semi-monthly installments on the fifteenth
and last day of each month.”

 

4.           Section 3(b) Expense Reimbursement of the Agreement is amended in
its entirety as follows:

 

“(b) Expense Reimbursement.

 

(i)Lee shall be entitled to reimbursement from the Company for reasonable
out-of-pocket costs and expenses which Lee incurs in connection with the
performance of Lee’s duties and obligations under this Agreement in a manner
consistent with the Company’s practices and policies therefore.

 

(ii)Lee shall be entitled to reimbursement each month as follows: (A) $1,800,
for health insurance, (B) $1,500 life insurance and (C) $2,000 automotive
allowance.

 

(iii)Lee shall be entitled to a one-time payment of a non-accountable expense
advance of $20,000.”

 

 

 

 

5.          The Agreement is hereby amended to include a new Section 3(f)
Performance Bonus in its entirety as follows:

 

“(f) Performance Bonus. Mr. Lee shall be entitled to certain performance based
compensation in the event that the Company achieves certain milestones as
follows:

 

(i)Revenue Milestone 1. In the event the Company’s Revenue (as defined below) is
in excess of $2,500,000 for any given three month period ending on or prior to
July 30, 2014, then Lee shall be entitled to a cash bonus of $100,000.

 

(ii)Revenue Milestone 2. In the event the Company’s Revenue (as defined below) i
is in excess of $6,250,000 for any given three month period ending on or prior
to December 31, 2015, then Lee shall be entitled to a cash bonus of $150,000.

 

(iii)Revenue Milestone 3. In the event the Company’s Revenue (as defined below)
is in excess of $12,500,000 for any given three month period ending on or prior
to June 30, 2016, then Lee shall be entitled to a cash bonus of $500,000.

 

For purposes of this provision, Revenue shall mean the Consolidated Gross
Revenue generated from the Company’s operations, including but not limited to
revenue from licensing sales, revenue from franchise sales (including fees and
royalties), revenue from acquisitions and gross revenue generated from licensing
and franchise fees for the period commencing after the executed date of this
Agreement.

 

6.          The Agreement is hereby amended to include a new Section 3(g)
Warrants in its entirety as follows:

 

“(g) Warrants. The Company intends to have its class of common stock, par value
$.001 per share (the “Common Stock”) listed for quotation on the OTC Bulletin
Board and/or OTCQB Market or any other quotation or exchange. In the event that
the Company’s Common Stock is listed for quotation and begins trading, and
within 18 months of the initial trading date the Company’s Common Stock exceeds
$5.00 per share on the OTC Bulletin Board and/or OTCQB Market or any other
quotation or exchange for a period of 20 consecutive trading days during such 18
month period, then the Company shall issue Lee warrants to purchase 700,000
shares of the Company’s Common Stock. The Warrants shall have an exercise price
of $2.00, contain cashless exercise provisions, and be exercisable for a period
of three years from the date of granting such warrants.”

 

7.           The Agreement is hereby amended to include a new Section 3(h)
Additional Consideration in its entirety as follows:

 

“(h) Additional Consideration.

 

(i)Payment for Other Work. In addition to the amount specified in Section 3, the
Company shall pay Lee, on a case-by-case basis and on terms and compensation to
be negotiated separately from this Agreement and evidenced in a separate
agreement, for Lee’s role with respect to any Business Development or any
Management Support activities as may be requested or desired by the Company.

(ii)Payment for Licensing Referrals. For any Business Development whereby Lee
introduces a prospect to the Company that enters into a Licensing Agreement with
the Company, the Company agrees to pay Lee compensation equal 5%, per annum, of
the license fee on a transaction for the entire term of such Licensing
Agreement.

 

 

 

 

(iii)Completion of Financing Under the Jobs Act. In the event the Company
completes a private placement offering pursuant to the new Jumpstart Our
Business Startups Act (“Jobs Act”) to which the Company raises a minimum of
$5,000,000 in net proceeds, then Lee shall receive a cash payment of $100,000.”

 

8.           Section 4(f) of the Agreement is hereby amended in its entirety as
follows:

 

“(f) September 6, 2014; or”

 

9.          The Agreement is hereby amended to include a new Section 4(g) Tail
Fee in its entirety as follows:

 

“(g)        In the event Mr. Lee is replaced as Chief Executive Officer of the
Company, Mr. Lee shall be entitled to continue to receive all compensation,
benefits, fees and expenses contained in Section 3 for a period of 12 months
from removal as Chief Executive Officer, provided, however, in the event that
during such 12 month period after the removal as Chief Executive Officer, Mr.
Lee continues to receive compensation specified in Section 3 for services
rendered under this Agreement, this provision shall not apply and Mr. Lee shall
not receive double compensation, but be compensated in accordance with the terms
of this Agreement prior to being replaced.

 

Mr. Lee agrees and covenants that, except for the benefit of the Company (and or
successor, parent or subsidiary) during the 12 month tail period, he will not
engage, directly or indirectly (whether as an officer, director, consultant,
employee, representative, agent, partner, owner, stockholder, or otherwise) in
any business engaged in by the Company nor will Mr. Lee compete against the
Company for any transaction or corporate opportunity which the Company has or
may have an interest in pursuing.”

 

10.          No Other Amendments; Governing Law; Counterparts. Except as
specifically set forth in this Amendment, there are no other amendments to the
Agreement and the Agreement shall remain unmodified and in full force and
effect. This Amendment shall be governed by and construed in accordance with the
internal laws of the State of [New York]. This Amendment may be executed in one
or more counterparts. In the event that any signature is delivered by facsimile
transmission or any other form of electronic delivery, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such signature
page were an original thereof.

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Agreement as
of the sate first set forth above.

 

THE COMPANY:   The Grilled Cheese Truck, Inc.       By:     Name:   Title  

 

 

EMPLOYEE:           Robert Y. Lee  

 

 

 

